UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N‑8F Application for Deregistration of Certain Registered Investment Companies. I . General Identifying Information 1. Reason fund is applying to deregister (check only one; for descriptions, see Instruction): [] Merger [X] Liquidation [ ] Abandonment of Registration (Note: Abandonments of Registration answer only questions 1 through 16, 25 and 26 of this form and complete verification at the end of the form.) [ ] Election of status as a Business Development Company (Note: Business Development Companies answer only questions 1 through 11 of this form and complete verification at the end of the form.) 2. Name of fund: Dreyfus LifeTime Portfolios, Inc. –Growth and Income Portfolio 3. Securities and Exchange Commission File No.: 811-7878 4. Is this an initial Form N-8F or an amendment to a previously filed Form N-8F? [X] Initial Application [ ] Amendment 5. Address of Principal Executive Office (include No. & Street, City, State, Zip Code): c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 6. Name, address and telephone number of individual the Commission staff should contact with any questions regarding this form: David Stephens, Esq.
